—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered February 13, 1996, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court correctly denied that branch of the defendant’s omnibus motion which was to suppress evidence of the defendant’s identification, since it was neither police-arranged nor unduly suggestive as the result of police conduct (People v Shoukron, 234 AD2d 400).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.